Case 4:21-cv-00694-ALM-KPJ Document 8-16 Filed 09/07/21 Page 1 of 6 PagelD#: 494

EXHIBIT S
Case 4:20-cv-00896-ALM-KPJ Document 28-1 Filed 02/02/21 Page 1 of 4 PagelD #: 551

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TEXAS

SHERMAN DIVISION
MICHAEL MOATES, |
Plaintiff,
v.
FACEBOOK, INC., Case No, 4:20-CV-00896-ALM-KPJ
Defendant.

DECLARATION OF JENNY PRICER

1641646

 
Case 4:21-cv-00694-ALM-KPJ Document 8-16 Filed 09/07/21 Page 2 of 6 PagelD #: 495

Case 4:20-cv-00896-ALM-KP.] Document 28-1 Filed 02/03/21 Page 2 af 4 PagelD 4: 552

L, Jenny Pricer, of full age, hereby declare as follows:

1. For the above-captioned matter, I submit this declaration in support of Defendant
Facebook, Inc.’s Motion to Dismiss and Motion to Transfer. I have personal knowledge of the
facts set forth herein unless otherwise noted, and if called to testify as a witness thereto, I could
do so competently under oath.

2. Iam an eDiscovery/Litigation Case Manager in the Legal Department at
Facebook. My duties and responsibilities in this role include managing litigation matters
involving Facebook, Inc. As part of my current role, | am regularly involved in assisting to
collect evidence about aspects of services across the company’s platforms, and have become
familiar with the way in which the services have been delivered over time.

3. Facebook is headquartered in Menlo Park, San Mateo County, California.

4. Individuals using Facebook services can create and share a variety of content with
others. They can create personal profiles to share their opinions, ideas, photos, videos, and other
activities. They can also create pages that feature entities, brands, businesses, or causes, and they
may run advertisements on the Facebook platform.

5. 1 understand that as part of the user-registration process in 2014 and through the
present, any person who registers for, uses, and continues to use a Facebook account is required
to acknowledge that they have read and. agreed to Facebook’s terms. These terms are made
available via a bright-blue, underlined hyperlink and are available online on Facebook's website.
These terms have variously been referred to as Facebook’s “Terms of Use,” “Statement of Rights
and Responsibilities,” and “Terms of Service,” through time.

&. The Terms require a user to acknowledge that, by continuing to use Facebook’s

services, the user assents to modifications to those terms posted on the Facebook website.

1641646

 
Case 4:21-cv-00694-ALM-KPJ Document 8-16 Filed 09/07/21 Page 3 of 6 PagelD #: 496

Case 4:20-cv-00896-ALM-KPJ Document 28-1 Filed 02/03/21 Page 2 of 4 PagelD #: 552

I, Jenny Pricer, of full age, hereby declare as follows:

1. For the above-captioned matter, I submit this declaration in support of Defendant
Facebook, Inc.’s Motion to Dismiss and Motion to Transfer. I have personal knowledge of the
facts set forth herein unless otherwise noted, and if called to testify as a witness thereto, I could
do so competently under oath.

2. Tam an eDiscovery/Litigation Case Manager in the Legal Department at
Facebook. My duties and responsibilities in this role include managing litigation matters
involving Facebook, Inc. As part of my current role, I am regularly involved in assisting to
collect evidence about aspects of services across the company’s platforms, and have become
familiar with the way in which the services have been delivered over time.

3. Facebook is headquartered in Menlo Park, San Mateo County, California.

4, Individuals using Facebook services can create and share a variety of content with
others. They can create personal profiles to share their opinions, ideas, photos, videos, and other
activities. They can also create pages that feature entities, brands, businesses, or causes, and they
may run advertisements on the Facebook platform.

5. understand that as part of the user-registration process in 2014 and through the
present, any person who registers for, uses, and continues to use a Facebook account is required
to acknowledge that they have read and agreed to Facebook's terms. These terms are made
available via a bright-blue, underlined hyperlink and are available online on Facebook’s website.
These terms have variously been referred to as Facebook’s “Terms of Use,” “Statement of Rights
and Responsibilities,” and “Terms of Service,” through time.

6. The Terms require a user to acknowledge that, by continuing to use Facebook’s

services, the user assents to modifications to those terms posted on the Facebook wehsite,

1641646

 
Case 4:21-cv-00694-ALM-KPJ Document 8-16 Filed 09/07/21 Page 4 of 6 PagelD #: 497

Case 4:20-cv-00896-ALM-KPJ Document 28-1 Filed 02/03/21 Page 3 of 4 PagelD #: 553

7, Each version of the Terms of Service from 2014 until the present reserved
Facebook's right to remove user content or revoke users’ access to Facebook at Facebook’s sole
discretion,

8. Each version of the Terms of Service from 2014 until the present contained a
forum-selection clause specifying any claim arising out of or relating to Facebook’s Terms of
Service will be resolved exclusively in the U.S. District Court for the Northern District of
California or a state court located in San Mateo County, California.

9. Each version of the Terms of Service from 2014 until the present specified that
any claim arising out of or relating te Facebook’s Terms of Service will be governed by
California law, without regard to conflict of law provisions.

10. Plaintiff Michael Moates created a Facebook account on July 13, 2014. Attached
hereto as Exhibit A is a true and correct copy of the November 15, 2013 Terms of Service that
was in effect in July 2014, as maintained in Facebook’s records.

11. Plaintiff Michael Moates created another Facebook account on February 6, 2017.
Attached hereto as Exhibit B is a true and correct copy of the January 30, 2015 Terms of Service
that was in effect in February 2017, as maintained in Facebook’s records.

if

1641646

 
Case 4:21-cv-00694-ALM-KPJ Document 8-16 Filed 09/07/21 Page 5of6PagelD#: 498

Case 4:20-cv-00896-ALM-KPJ Document 28-1 Filed 02/03/21 Page 4of4 PagelD#: 554

12. Attached hereto as Exhibit C is a true and correct copy of the October 1, 2020
Terms of Service that was in effect as of October 20, 2020, the date Plaintiff alleges that
Facebook disabled his accounts.

I declare under penalty of perjury that the foregoing is true and correct. Executed this 3rd

day in February 2021 in Menlo Park, California.

Dated: February 3, 2021

By: /s/ Jenny Pricer _
Jenny Pricer

1641646

 
Case 4:21-cv-00694-ALM-KPJ Document 8-16 Filed 09/07/21 Page 6 of 6 PagelD#: 499

PART TWO OF EXHIBIT S IS A FILING IN COURT THAT
CAN BE VIEWED HERE

https://storage.courtlistener.com/recap/gov.uscour
ts.txed.202288/gov.uscourts.txed.202288.28.2. pdf
